Case: 13-41072      Document: 00512668977         Page: 1    Date Filed: 06/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41072
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE MARTIN GARAY-ACEVEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-485-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Martin Garay-Acevedo pleaded guilty to one count of attempted
illegal reentry after a previous deportation and received a within-guidelines
sentence of 24 months in prison. On appeal, Garay-Acevedo argues only that
the written judgment incorrectly states that his offense of conviction is illegal
reentry rather than attempted illegal reentry. He requests a remand to correct
the judgment. The conviction and sentence imposed by the district court are


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41072    Document: 00512668977     Page: 2   Date Filed: 06/18/2014


                                 No. 13-41072

AFFIRMED.      However, we REMAND to the district court for the limited
purpose of correcting the judgment to reflect the correct offense of conviction.




                                       2